UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1011


MELINDA SCOTT,

                    Plaintiff - Appellant,

             v.

ANDREW CARLSON; JOSHUA CONNER MOON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:18-cv-00047-JPJ-PMS)


Submitted: April 22, 2019                                         Decided: July 2, 2019


Before NIEMEYER, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melinda L. Scott, Appellant Pro Se. Andrew Carlson, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melinda Scott seeks to appeal the district court’s order dismissing her civil

complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). Under the

Federal Rules of Appellate Procedure, an appellant’s brief must raise all the issues she

wishes this court to review. Fed. R. App. P. 28. The failure to raise an issue results in its

abandonment on appeal. See Hensley on behalf of N. Carolina v. Price, 876 F.3d 573,

580 (4th Cir. 2017) (citing Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.

1999). Accordingly, we will review only the issues that Scott appellant has identified in

her brief.

       Scott challenges only the district court’s “ruling that she has not stated a

constitutional invasion of privacy claim based on the alleged violation of her Fourth

Amendment rights by Defendant Carlson and Defendant Moon.” Appellant’s Brief 7.

As the district court noted, Scott’s complaint contains no indication that either Defendant

Carlson or Defendant Moon could be considered a state actor capable of violating her

Fourth Amendment rights.

        For the reasons explained by the district court, we affirm. We deny Scott’s

motion to waive PACER fees and Appellee Andrew Carlson’s motion to suspend the

Federal Rules of Appellate Procedure. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED



                                             2